1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    RAYMOND ALFORD BRADFORD,                         )   Case No.: 1:17-cv-01128-SAB (PC)
                                                      )
9                   Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION FOR
10          v.                                            EVIDENTIARY HEARING AND PRELIMINARY
                                                      )   INJUNCTION
11                                                    )
     C. OGBUEHI, et al.
                                                      )   (ECF No. 123)
12                  Defendants.                       )
                                                      )
13                                                    )
14          Plaintiff Raymond Alford Bradford is a state prisoner proceeding pro se and in forma pauperis
15   in this civil rights action pursuant to 42 U.S.C. § 1983.
16          On June 1, 2021, Plaintiff filed a motion for an evidentiary hearing and preliminary injunction.
17   (ECF No. 123.)
18                                                        I.
19                                                 DISCUSSION
20          The purpose of a temporary restraining order or a preliminary injunction is to preserve the
21   status quo if the balance of equities so heavily favors the moving party that justice requires the court to
22   intervene to secure the positions until the merits of the action are ultimately determined. University of
23   Texas v. Camenisch, 451 U.S. 390, 395 (1981). “A plaintiff seeking a preliminary injunction [or
24   temporary restraining order] must establish that he is likely to succeed on the merits, that he is likely
25   to suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his
26   favor, and that an injunction is in the public interest.” Winter v. Natural Resources Defense Council,
27   Inc., 555 U.S. 7, 20 (2008).
28   ///
                                                          1
1           “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not be

2    granted unless the movant, by a clear showing, carries the burden of persuasion.”             Mazurek v.

3    Armstrong, 520 U.S. 968, 972 (1997) (quotations and citations omitted) (emphasis in original). A

4    party seeking a temporary restraining order or preliminary injunction simply cannot prevail when that

5    motion is unsupported by evidence.

6           Federal courts are courts of limited jurisdiction and in considering a request for preliminary

7    injunctive relief, the Court is bound by the requirement that as a preliminary matter, it have before it

8    an actual case or controversy. City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983); Valley Forge

9    Christian Coll. V. Ams. United for Separation of Church and State, Inc., 454 U.S. 464, 471 (1982). If

10   the Court does not have an actual case or controversy before it, it has no power to hear the matter in

11   question. Id. Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the

12   Prison Litigation Reform Act, which requires that the Court find the “relief [sought] is narrowly

13   drawn, extends no further than necessary to correct the violation of the Federal right, and is the least

14   intrusive means necessary to correct the violation of the Federal right.”

15          Plaintiff seeks a preliminary injunction to gain access to his legal and personal property,

16   reimbursement for any lost, damaged, or destroyed property, and a 24-hour observation unit to ensure

17   that his needs are met. Plaintiff’s motion must be denied.

18          This action is proceeding on Plaintiff’s claim against Defendants German, Ulit, Spaeth, and

19   Sao for violation of the Eighth Amendment based on Plaintiff’s allegations related to Valley Fever.

20   Plaintiff’s vague claim that he does not have access to his legal property, alone, does not entitled him

21   to a preliminary injunction. Further, Plaintiff fails to set forth what and why access to his legal

22   property is necessary to participate in his deposition. Moreover, as stated in the Court’s May 20, 2021

23   order, Defendants have agreed to provide Plaintiff with copies of all written discovery that has been

24   exchanged to date. (ECF No. 116 at 2.) In addition, the Court cannot reimburse Plaintiff for any lost,

25   damaged, or destroyed property. See Barnett v. Centoni, 31 F.3d 813, 816–17 (9th Cir. 1994) (citing

26   Cal. Gov't Code §§ 810–895) (California law provides him with an adequate state post-deprivation

27   remedy, and his substantive and procedural due process claims challenging the loss of his property are

28   not cognizable in a § 1983 action.). Lastly, with regard to Plaintiff’s request for a 24-hour observation

                                                          2
1    team unit, as stated in the Court’s May 27, 2021 order, “[t]he pendency of this case does not provide

2    Plaintiff with standing to seek relief directed at remedying his current conditions of confinement, which are

3    occurring at a different prison and which involve different prison employees. Plaintiff is not entitled to any

4    relief that is not narrowly drawn to correct the violation of his rights at issue in this action. While Plaintiff

5    may desire to be provided 24-hour assistance, he has failed to demonstrate entitlement to injunctive relief

6    and his motion must be denied.” (ECF No. 121 at 5:4-11) (citations omitted). For the same reasons,
     Plaintiff is not entitled to an order directing that he be provided 24-hour assistance.
7
                                                            II.
8
                                                         ORDER
9
              Based on the foregoing, it is HEREBY ORDERED that Plaintiff’s motion for a preliminary
10
     injunction, filed on June 1, 2021 (ECF No. 123) is denied.
11
12
     IT IS SO ORDERED.
13
14   Dated:     June 3, 2021
                                                            UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                             3
